Citation Nr: 1428953	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-39 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the sacroiliac joint (a low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from June 1977 to June 1980, and additional service from October 1980 to November 1991.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO), which denied service connection for degenerative joint disease of the sacroiliac joint.
 

FINDINGS OF FACT

1.  The Veteran sustained a low back injury during service, experienced symptoms of back pain in service that were not chronic, and did not experience continuous low back symptoms after service separation.

2.  Arthritis of the sacroiliac joint did not manifest, including to a compensable degree, within one year of service separation.

3.  The currently diagnosed sacroiliac joint degenerative joint disease is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely January 2008 notice letter sent prior to the initial denial of the claim for service connection fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claim for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.

VA's duty to assist has also been met.  The Veteran was afforded May 2008 and July 2010 VA examinations to address service connection for a low back disability.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical nexus opinions address the direct relationship between the current low back disability and active service.  The examination reports and rendered medical opinions reflect that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, and was supported by adequate rationale.
 
The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and sciatic nerve disorder, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must consider the competency of lay evidence and cannot outright reject lay evidence on the basis that it can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Therefore, the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316; see also 38 U.S.C.A. § 1154(a) (West 2002).  

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability

The Veteran contends that service connection for a low back disability is warranted because the current low back disability is related to the forceful impact to his joints and spine he experienced after completing over 50 jumps as a paratrooper in service.  The Veteran has reported both that low back symptoms started in service and that they started after service in the 1990s.

After a review of all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a low back injury in service, resulting in a low back bruise, but symptoms of a low back disorder were not chronic in service.  A November 1982 service treatment record reveals that the Veteran reported that he injured his low back when he was flipped on his back during a flag football game.  Aside from the record of November 1982 low back injury and initial treatment, service treatment records are otherwise silent for complaints, treatment, or symptoms of low back injury or disease, including arthritis.  The October 1991 service separation examination report is negative for any complaints or findings indicative of lumbar spine disease, including arthritis.  On the October 1991 Report of Medical History, the Veteran indicated "NO" where asked if he has or ever had "recurrent back pain."

Similarly, the record reflects that symptoms of low back arthritis were not continuous after service.  Following service separation in October 1991, the first evidence of a low back disorder is March 2009, some 18 years after service separation.  The absence of post-service findings, diagnosis, or treatment for approximately 18 years after service is one factor that tends to weigh against a finding of continuous low back arthritis symptoms after service separation.  
See Buchanan, 451 F.3d 1331 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Veteran has more recently reported that symptoms of a low back disorder have been continuous since service separation.  The Board finds that the Veteran's more recently-reported history of chronic, continuous pain since injuring his back in service have been inconsistent with and outweighed by the other lay and medical evidence of record.  Layno, 6 Vet. App. at 469; Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also 38 C.F.R. 
§ 3.159(a)(2).  The Veteran underwent VA spine examinations in May 2008 and July 2010.  The May 2008 VA examiner noted that the Veteran reported that he has experienced increasing low back pain and stiffness since he injured his lower back in service.  The July 2010 VA spine examination report reveals that the Veteran reported seeking treatment for his back "since approximately 1993 or 1994."  As previously noted, on the October 1991 Report of Medical History, the Veteran indicated "NO" where asked if he has or ever had "recurrent back pain."  In the October 1991 service separation medical examination report, the examiner found the Veteran's back to be clinically normal.

While the Veteran is competent to report symptoms of low back pain during and after his military service, the Board finds the Veteran's more recent statements, made almost 17 years after service, not credible because they are inconsistent with the service treatment record evidence, including the Veteran's own in-service histories, specific diagnosis and clinical findings during service, an absence of treatment for the low back for many years, and the Veteran's own histories of post-service onset of recurrent back pain that he made for treatment purposes.  As such, the preponderance of the lay and medical evidence is against a finding that symptoms of a low back disorder were chronic during service or continuous after service separation.  For these reasons, presumptive service connection under 
38 C.F.R. § 3.303(b) is not warranted for the currently diagnosed chronic lumbar strain and degenerative joint disease of the sacroiliac joint based on either "chronic" in-service symptoms or "continuous" post-service symptoms.

The Board also finds that low back arthritis did not manifest to a compensable degree within one year of service separation.  As noted above, the first post-service evidence of a low back disorder is from March 2009, almost 18 years after service separation; therefore, the one-year post-service presumption for low back arthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the evidence demonstrates that the current low back disability is not related to service.  There is no medical opinion that relates the current low back disability to service.  The May 2008 VA examiner noted the Veteran's reported history of injuring his low back due to his paratrooper jumps, from having to carry a rucksack, and from physical training and football.  The May 2008 VA examiner diagnosed the Veteran with bilateral degenerative joint disease of the sacroiliac joints.  Noting the acute back injury in service, the absence of a chronic condition or permanent residuals in service, and the absence of presumptive conditions within one year of service separation, the May 2008 VA examiner opined that the current sacroiliac arthritis is less likely than not related to the Veteran's injury in service.  The Board finds the May 2008 medical opinion to be adequate and reliable and affords it probative value.

The July 2010 VA examiner noted the Veteran's reported history of injuring his back from making more than 50 jumps as a paratrooper.  The July 2010 VA examiner diagnosed the Veteran with chronic lumbar strain and left sacroiliitis with left lumbar radiculopathy.  The July 2010 VA examiner opined that the Veteran's current low back disability is less likely than not related to service.  The VA examiner reasoned that the service treatment records contain only one isolated injury, which is very remote in time, and that the Veteran was not given a profile or receive specialty care during service.  The Board finds the July 2010 medical opinion to be adequate and reliable and affords it probative value.  

In the September 2008 notice of disagreement, it appears that the Veteran is contending that the May 2008 VA examiner did not consider his duties as a paratrooper.  On the September 2010 substantive appeal form, the Veteran appears to make a similar contention regarding the July 2010 VA examiner.  As previously discussed, the record reflects that both the May 2008 and July 2010 VA examiner noted the Veteran's duties as a paratrooper, making specific remarks that the Veteran attributed his back injury to those in-service duties.

As previously discussed, the Veteran is competent to report experiencing low back pain during and since service; however, the Veteran's assertions of chronic symptoms in service and continuous post-service symptoms are not credible.  
See Clyburn, 12 Vet. App. at 301.  The weight of the probative lay and medical evidence demonstrates no relationship between the Veteran's current low back disability and service.  The only nexus opinions on file, in May 2008 and July 2010, weigh against the claim.  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for degenerative joint disease of the sacroiliac joint, and outweighs the Veteran's contentions regarding the current low back disability being due to an in-service injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the sacroiliac joint is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


